Title: II. Jefferson’s Notes relating to Foreign and Domestic Affairs, [January 1783]
From: Jefferson, Thomas
To: 


          [Philadelphia, without date, taken down in Jan. 1783.] Several series of notes, the order of which is not determinable, from papers principally in the office of the Secretary for Foreign Affairs.
          (1) Notes captioned “Journal of Foreign Affairs. Vol. I. they begin Nov. 29. 1775.” These were taken by TJ from the “Secret Journal of Foreign Affairs” kept separately by Secretary Thomson from the “Rough Journal” of the proceedings of Congress. They are paragraphed by date of each original entry in the Journal and extend in time from 2 Dec. 1775 to 5 Dec. 1778. Important entries abstract the “plan of treaty” of 17 Sep. 1776; the instructions to commissioners to foreign states, 24 Sep. 1776; appointments of commissioners to Vienna, Russia, Prussia, and Tuscany, Dec. 1776 to Jan. 1777; instructions to Franklin  to inform the French government of a proposed plan for the reduction of Canada, 22 Oct. 1778.
          (2) Notes without caption, marginally lettered by paragraphs from “a” to “w.” These notes, running from 22 Mch. 1779 to 2 Mch. 1782, were also taken from the “Secret Journal of Foreign Affairs” but include as well abstracts of letters written and received by the Secretary for Foreign Affairs. Most of the notes summarize instructions to Franklin in France, Jay in Spain, Adams in Holland, and the commissioners for negotiating peace with Great Britain.
          (3) Miscellaneous notes on various subjects. These include a brief set of notes headed “Williams’s hist. of the Northern govmts.,” recording data on the revenue, debt, and military and naval establishments of Holland, Denmark, Sweden, and Russia from John Williams, The Rise, Progress, and Present State of the Northern Governments, London, 1777. Also abstracts of British diplomatic correspondence relating to the fisheries question in the negotiation of the Treaty of Paris, 1763. Overleaf, without caption or indication of source, is a fairly full abstract of James Madison’s highly interesting paper of 1 May 1782 called “Observations Relating to the Influence of Vermont and the Territorial Claims on the Politics of Congress” (original printed in Burnett, Letters of Members, vi, No. 494). On a second leaf are notes headed “Observns. of Mr. M-s [Miralles?] on the boundary between the Spaniards and Americans,” in the form of arguments for the Americans’ claim to all territory east of the Mississippi and Spanish answers to these arguments; also a summary of Francis Dana’s letter to Robert R. Livingston, St. Petersburgh, 30 Mch. 1782 (Wharton, Dipl. Corr. Amer. Rev., v, 230–3), and of its statistical enclosures on Russian commerce; also a summary of John Adams’ letter to Congress, Amsterdam, 11 June 1781 (same, iv, 487–91).
        